SUMMARY ORDER

Mei Feng Li, a native and citizen of China, seeks review of a November 8, 2007, BIA order denying her motion to reopen. In re Mei Feng Li, No. A078 840 467 (B.I.A. Nov. 8, 2007). Li’s motion to reopen was based on her claim that she fears persecution on account of the birth of her U.S. citizen children in violation of China’s family planning policy. For largely the same reasons this Court set forth in Jim Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir.2008), we find no error in the BIA’s decision denying her motion to reopen. See id. at 168-72. Moreover, the BIA reasonably declined to address some of Li’s evidence because she failed to establish that it was unavailable at the time of her merits hearing. See 8 C.F.R. § 1003.2(c)(1); see also INS v. Abudu, 485 U.S. 94, 104-05, 108 S.Ct. 904, 99 L.Ed.2d 90 (1988).
For the foregoing reasons, this petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).